Title: From Thomas Jefferson to Littleton Dennis Teackle, 22 June 1824
From: Jefferson, Thomas
To: Teackle, Littleton Dennis


                        Sir
                        
                            Monticello
                            June 22. 24.
                        
                    No one is more sensible than myself of the importance to every country, of the science of political economy, of the defect of it in our own country, or of the danger of undertaking to direct it’s industry without a clear sighted view of all it’s bearings, and of it’s complicated entanglements foreign and domestic. in this science, as in Medecine, it is best to leave nature to her own agency without interruption, in cases we do not perfectly understand.but I am too old to embark in labors of this difficulty. worn down in body and mind by the weight of years, I must leave to the energy of younger subjects the task of enlightening the minds of their fellow citizens on questions so interesting as whether they are to labor for the benefit of others or of themselves. with my best wishes for the success of the undertaking proposed, be pleased to accept the assurance of my respectful esteem.
                        Th: Jefferson
                    